Citation Nr: 0806406	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings (one for each ear) for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision in 
which the RO denied an April 2005 claim for a disability 
rating in excess of 10 percent for bilateral tinnitus, to 
include assignment of a separate 10 percent rating for each 
ear.  The veteran filed a notice of disagreement (NOD) in 
August 2005, and the RO issued a statement of the case (SOC) 
in October 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings (one for each year) for bilateral tinnitus is without 
legal merit.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim on appeal, the veteran and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II. Analysis

Tinnitus is evaluated under DC 6260, which was revised, 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent rating is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2007).

In April 2005, the veteran, through his representative, 
requested separate 10 percent disability ratings (one for 
each ear) for bilateral tinnitus.  The contention is that 
because the veteran's tinnitus is perceived in both ears, he 
is entitled to a separate compensable rating for each ear.  
The RO denied the request because, under DC 6260, there is no 
provision for assignment of a separate rating for tinnitus in 
each ear.  The RO's decision has been appealed to the Board.

In this case, the veteran predicates his claim on the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005), in which the Court held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required that VA assign 
dual 10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit reversed the decision of the Court and concluded that 
the Court erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

As indicated above, the veteran has been assigned the maximum 
schedular rating available for his service-connected 
tinnitus.  See 38 C.F.R. § 4.87, DC 6260.  As there is no 
legal basis upon which to award separate schedular ratings 
for tinnitus in each ear, the veteran's appeal must be denied 
based on lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to separate schedular 10 percent disability 
ratings (one for each ear) for bilateral tinnitus (for each 
ear) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


